PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RASANEN et al.
Application No. 16/853,025
Filed: 20 Apr 2020
For: SETTING MODE OF COMMUNICATION

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.55(e), filed August 13, 2020, to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) or (f) for benefit of priority to the filing date of Great Britain Patent Application No. 0124323.7, filed October 10, 2001.

The petition is GRANTED.

This application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); and 
(4)	the above-identified nonprovisional application must be filed within 12 months of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than 12 months of the filing date of the foreign application.  

The present application was filed within 12 months of an application in the benefit chain, U.S. Application No. 10/268,073, filed October 10, 2002. On August 13, 2020, applicant filed a Corrected ADS Form which identifies the foreign application for which priority is claimed by application number, country and filing date, the required petition fee of $2000, and an acceptable statement of unintentional delay. The statement of delay presented in the petition varies from the language of the required statement of delay. However, it is being construed as listing the correct section of code – 37 CFR 1.55(d)- due to the overall contents of the petition.

All of the above requirements having been satisfied, the late claim for priority under 35 U.S.C. 
119(a)-(d) or (f), or 35 U.S.C. 365 (a) or (b), is accepted as being unintentionally delayed.
A corrected Filing Receipt, which includes the priority claim to the prior-filed foreign application is enclosed. 


Petitioner is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 216.

The Office acknowledges receiving a certified copy of Great Britain Patent Application No. 0124323.7, filed October 10, 2001, in U.S. Application No. 10/268,073, filed October 10, 2002.

After the mailing of this decision, the application will be referred to the Office of Data Management for processing into a patent.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Corrected Filing Receipt